DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 6-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on September 7, 2021.
The restriction is maintained for the reasons asserted in the restriction requirement of July 12, 2021, including that the shared technical feature is not a special technical feature under the unity of invention standard. The Applicant’s arguments are accordingly not persuasive.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the porous skeleton comprising: a carbon-based porous microsphere material wherein the carbon-based porous microsphere material is a carbon nanotube or carbon nanofiber microsphere material, wherein the carbon nanotube or carbon nanofiber microsphere material is formed by entanglinq and aqqlomeratinq carbon nanotubes or carbon nanofibers with each other, and the carbon nanotube or carbon nanofiber microsphere material is full of carbon nanotubes or carbon nanofibers in its interior, with a larqe number of nanoscale pores being present in its interior and on its surface, or a porous metal material having internal pores and carbon nanoparticles distributed in the pores and on the surface of the carbon-based porous microsphere material or the porous metal material must be shown or the features canceled from the claims.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 19 recites that the “carbon-based porous microsphere material comprises at least one selected from the group consisting of graphite, mesocarbon microspheres, and porous activated carbon.” Claim 1 however requires “the carbon-based porous microsphere material is a carbon nanotube or carbon nanofiber microsphere material …” Accordingly Claim 19 contradicts the material limitations of the carbon-based porous 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any 
Claims 1-5, 19, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over WO2015/139660 (where citations below are to the English language equivalent US2017/0110719 to Wang et al.) in view of US2013/0224594 to Yushin et al.
Regarding Claim 1, WANG discloses a carbon nanoparticle-porous skeleton composite material (abstract, porous carbon nanotube microsphere material), comprising: a porous skeleton (abstract) comprising: a carbon-based porous microsphere material with a diameter of 1 to 100 µm (para. 9 teaches the claimed range of 1 to 100 micron diameter of the microsphere material) wherein the carbon-based porous microsphere material is a carbon nanotube or carbon nanofiber microsphere material (abstract, para. 9-10; interlaced carbon nanotubes form the microsphere), wherein the carbon nanotube or carbon nanofiber microsphere material is formed by entanglinq and aqqlomeratinq carbon nanotubes or carbon nanofibers with each other (para. 9-10, interlaced carbon nanotubes), and the carbon nanotube or carbon nanofiber microsphere material is full of carbon nanotubes or carbon nanofibers in its interior (abstract, para. 9-11, para. 50-60, the microsphere comprises carbon nanotubes throughout including in its interior), with a large number of nanoscale pores being 
WANG is silent with respect to carbon nanoparticles distributed in the pores and on the surface (“in the pores and on the surface” is interpreted to require carbon nanoparticles in the pores that are formed by the carbon nanotube or carbon nanofiber microsphere material formed by entanglinq and aqqlomeratinq carbon nanotubes or carbon nanofibers with each other and on the surface of the microsphere carbon material) of the carbon-based porous microsphere material, wherein the carbon nanoparticles comprises at least one selected from the group consisting of carbon black, acetylene black, Ketien black, Timcal Super P conductive additive, and Cabot BP2000 carbon black.
US2013/0224594 to Yushin et al. (“YUSHIN”) discloses composite particles useful as active materials for lithium ion batteries such as lithium sulfur batteries (abstract). The composite particle of YUSHIN comprises a microsphere particle comprising a shell with internal pores (abstract, para. 45, Fig. 3-4), wherein carbon nanoparticles are distributed in the pores of the microsphere particle, and on the surface of the microsphere particle (para. 45, Fig. 3-4). The carbon nanoparticles may comprise carbon black, carbon nanoflakes, graphene, fullerene, dendritic carbon, carbon nanofibers, carbon nanotubes, nanoporous carbon particles, activated carbon (para. 64, para. 45, Fig. 9, Fig. 8a and 8b, Fig. 4, Fig. 3, conductive additive 302) and act as a conductive additive to improve internal and composite conductivity (para. 64). 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified WANG to comprise carbon 
	Regarding Claim 3, WANG and YUSHIN are relied upon as above with respect to the carbon nanoparticle-porous skeleton composite material according to claim 1, and WANG further discloses wherein the carbon nanoparticles have a size of 1 to 500 nm (abstract, pore size is 1-200 nm and carbon nanoparticle conductive additives fit therein and accordingly are within the claimed range of 1-500 nm).  
	Regarding Claim 4, WANG and YUSHIN are relied upon as above with respect to the carbon nanoparticle-porous skeleton composite material according to claim 1, and WANG further discloses wherein the carbon nanoparticles have a content of 20 to 500 wt% with respect to the porous skeleton (para. 22 discloses the lithium metal comprises 5-80 mass % with the balance comprising carbon nanoparticles which accordingly may comprise 20-95 mass%, see para. 119 for example comprising 92% carbon nanoparticles and 8 mass% lithium metal).
	Regarding Claim 5, WANG and YUSHIN are relied upon as above with respect to the carbon nanoparticle-porous skeleton composite material according to claim 2, and WANG further discloses the microsphere comprising carbon nanotube or carbon nanofiber microsphere material, wherein the pores contained in the carbon nanotube or carbon nanofiber microsphere material have a pore size of 1 to 200 nm (Fig. 2b, para. 110 pore size of 1-165 nm; para. 79 pore size of 10-100 nm or 10-150 nm each within the claimed range).
Claim 19, WANG and YUSHIN are relied upon as above with respect to the carbon nanoparticle-porous skeleton composite material according to claim 1. WANG modified in view of YUSHIN as asserted above further comprises the microsphere comprising the carbon-based porous microsphere material (of WANG as discussed above), wherein the carbon-based porous microsphere material comprises at least one selected from the group consisting of graphite, mesocarbon microspheres, and porous activated carbon (YUSHIN Fig. 10, graphite flake composite microsphere).
	Regarding Claim 21, WANG and YUSHIN are relied upon as above with respect to the carbon nanoparticle-porous skeleton composite material according to claim 1, and WANG further discloses the material comprising the carbon-based porous microsphere material (abstract, para. 50-61).
Regarding Claim 2, WANG and YUSHIN are relied upon as above with respect to the carbon nanoparticle-porous skeleton composite material according to claim 1. WANG further discloses the microsphere may comprise a porous metal material (para. 17, metal skeleton carbon composite) comprising internal pores with a micrometer scale pore size distribution (Fig. 2b, para. 14, para. 21; para. 118-121 microshpheres within pores of the metal skeleton) and carbon nanoparticles distributed in the pores and on the surface of the porous metal material (para. 19, carbon nanotube, acetylene black).
WANG does not disclose wherein the porous metal material comprises at least one selected from the group consisting of porous copper, porous aluminum, porous zinc, porous iron, porous nickel, porous gold, and porous silver.

Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified WANG such that the porous metal microsphere material comprises a metal material such as aluminum resulting in the claimed invention wherein the microsphere comprises a porous aluminum material. The motivation for doing so would have been to provide a known metal shell material for the microsphere that provides lithium ion conductivity, thermal and chemical stability (YUSHIN para. 37, shell layer 106, Fig. 4).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUCAS J O'DONNELL whose telephone number is (571)270-7704.  The examiner can normally be reached on Monday through Friday between 8:00 AM and 4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571-272-1481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



LUCAS J. O'DONNELL
Primary Examiner
Art Unit 1729



/LUCAS J. O'DONNELL/Primary Examiner, Art Unit 1729